EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.	Authorization for this Examiner’s amendment was given in an interview with Michael D. Hammer on May 2, 2022.

4.	The application has been amended as follows: 
-   Claims 2, 5, 7, 9-11, 18, 22 and 24 reading on the elected species, 
a. HLA-B27 protein homodimer; c. HLA-B27 chain and Fc fragment joined by an amino acid linker; SEO ID NO: 15; and 
b. an inhibitor of the interaction of PD-1 with either PD-L1 and/or PD-L2 are allowable. These claims require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the invention requires the additional species,
(monomers);
(sequences): SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 15, SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 47-49; and
(checkpoint inhibitory agent/ checkpoint agonist agent): a. an inhibitor of the interaction of CTLA4 with either B7-1 (CD80) and/or B7-2 (CD86);
c. an inhibitory polypeptide ligand, particularly an antibody of T cell immunoglobulin and mucin domain-containing 3 (TIM-3); 
 	d. a monoclonal antibody against 4-1BB; e. CTL4 antibody; f. PD-1 antibody;
g. CD80 antibody; h. CD86 antibody; i. PD-L1 antibody; j. PD-L2 antibody;
k. TIM-3 antibody; andl. 4-1BBL antibody 
as set forth in the Office action mailed May 28, 2019, hereby rejoined and fully examined for patentability under 37 CFR 1.104. Claims 3, 19 and 23, previously withdrawn from consideration as a result of a species election requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the invention requires the additional species, as set forth in the Office action herein, is hereby withdrawn and claims 3, 19 and 23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
In view of the withdrawal of the species election requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the species election requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

-  Claim 2 has been amended:
2. (Currently Amended) A method for treatment of a cancer selected from the group
consisting of colon cancer, breast cancer, pancreatic cancer and lymphoma, the
method comprising: administering to a patient in need thereof a HLA-B27 fusion
protein dimer, wherein the HLA-B27 fusion protein dimer comprises a first and a
second monomer, and each monomer comprises independently of the other
monomer:
(i) HLA-B27 alpha 1, 2 and 3 domains of a HLA-B27 heavy chain polypeptide selected from the group consisting of amino acid sequences set forth herein as positions 25 to 309 of: SEQ ID NO: 15, SEQ ID NO: 8, SEQ ID NO: 10, SEQ ID NO: 11, SEQ ID NO: 42, SEQ ID NO: 43, SEQ ID NO: 47, SEQ ID NO: 48, and SEQ ID NO: 49,
(ii) an Fc (fragment crystallizable) domain, and
(iii) optionally, an amino acid linker joining the HLA-B27 chain and domain.

-  Claim 18 has been amended:
18. (currently amended)	The method of claim 2, further comprising administering to the patient a checkpoint modulatory agent selected from
a checkpoint inhibitory agent (CPI), 
an inhibitor of the interaction of CTLA4 with either B7-1 (
an inhibitor of the interaction of PD-1 with either PD-L1 and/or PD-L2; and
an inhibitory polypeptide ligand, 
 a checkpoint agonist agent, 
wherein said checkpoint modulatory agent is a polypeptide selected from an antibody

Reasons for Allowance

5.	The following is an Examiner’s statement of reasons for allowance: the monomer comprising HLA-B27 alpha 1, 2 and 3 domains of the HLA-B27 heavy chain polypeptide consisting of amino acid sequence set forth as positions 25 to 30 of elected species, SEQ ID NO: 15 is free of the prior art. Moreover, amino acid positions 25 to 30 of SEQ ID NOs: 8, 10, 11, 42, 43, 47, 48, and 49, which are 98.6%-99.7% sequence identical to amino acid positions 25 to 30 of SEQ ID NO: 15 are also free of the art.  Hence, the a first and a second monomer, which are part of the HLA-B27 fusion protein that further comprises a Fc and optional an amino acid linker joining the said HLA-B27 heavy chain and Fc fragment is free of the prior art. Consequently, the method for treating cancer (colon, breast, pancreatic) and lymphoma administering the said HLA-B27 fusion protein dimer is novel and allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831. The Examiner works a flexible schedule, however she can normally be reached 8AM-7PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



09 June 2022
/Alana Harris Dent/Primary Examiner, Art Unit 1643